       Case: 3:18-cr-00057-wmc Document #: 39 Filed: 07/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                           ORDER
                              Plaintiff,
       v.                                                              18-cr-57-wmc

ANDREW BOYD,

                              Defendant.


       Defendant Andrew Boyd, through counsel, has filed a motion for miscellaneous relief

for potential compassionate release motion. (Dkt. #38.) In so moving, defendant asks the

court to order the warden of FCI Florence to produce: (1) all medical records from 2019-2020

concerning the defendant; and (2) any request for compassionate release submitted to that

institution. Defendant’s counsel also states that he will work with the U.S. Probation Office

on a proposed release plan.

       The court recognizes that all requests for compassionate release are urgent, and it

expects all concerned parties will work expeditiously to resolve them. Nevertheless, the court

requires additional information to determine whether Boyd has sufficiently exhausted his

administrative remedies and if there are extraordinary or compelling reasons to grant release.

Accordingly, the court will issue this order directing the warden of the inmate’s facility to: (1)

facilitate receipt of his medical records from 2019-2020 documenting any medical condition

and level of care; and (2) verify his previous request for compassionate release and the status

of that request.

       In addition, should Boyd file a motion for compassionate release, he is to provide to the

U.S. Probation Office the following information:
       Case: 3:18-cr-00057-wmc Document #: 39 Filed: 07/23/20 Page 2 of 2



               A proposed release plan, including the address of the residence;
               family contact information; mode of transportation from prison
               to the proposed residence; and medical care needed, the provider
               of care in the community, and the source of funding, should the
               inmate be released. (The court will consider whether treatment in
               the community will match care in the Bureau of Prisons,
               considering that community medical facilities may be providing
               only emergency care during the Covid-19 pandemic.)

       Upon receipt of this information, along with a motion for compassionate release, the

U.S. Probation Office will be directed to promptly complete a pre-release investigation and

submit a letter of findings to the court, the parties, and to the Bureau of Prisons.


                                            ORDER

       IT IS ORDERED that the Warden of FCI Florence is DIRECTED to produce as soon

as possible to defendant’s counsel, Assistant Public Defender Joseph Bugni, and the United

States Probation Office for the Western District of Wisconsin (1) all of defendant Andrew

Boyd’s medical records from 2019-2020 and (2) document reflecting any petitions that he (or

someone on his behalf) may have filed requesting compassionate release, as well as any action

taken by the BOP on those petitions to date.

       Entered this 23rd day of July, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                                2
